
	

114 HR 4186 IH: Enemy Expatriation Act
U.S. House of Representatives
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4186
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2015
			Mr. Dent (for himself and Mr. Ashford) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To add support of a foreign terrorist organization to the list of acts for which United States
			 nationals would lose their nationality, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Enemy Expatriation Act. 2.Loss of nationality (a)In generalSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended—
 (1)in each of paragraphs (1) through (6), by striking or at the end; (2)in paragraph (7), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (8)traveling abroad to join, participate in, train with, fight for, conspire with, or otherwise support a foreign terrorist organization designated by the Secretary of State under section 219..
 (b)Technical amendmentSection 351(a) of the Immigration and Nationality Act (8 U.S.C. 1483(a)) is amended by striking (6) and (7) and inserting (6), (7), and (8).  